METHOD OF MONITORING A SHUTDOWN CYCLE
OF AN AIR CYCLE MACHINE OF AN AIRCRAFT



EXAMINER’S COMMENT

The drawings remain objected to because element number 100 is not shown in the drawings. In order to avoid abandonment of this application, correction is required.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

TITLE

Change the title from “METHOD OF MONITORING AN AIR CYCLE MACHINE” to
--METHOD OF MONITORING A SHUTDOWN CYCLE OF AN AIR CYCLE MACHINE OF AN AIRCRAFT--.

CLAIMS

Cancel withdrawn claims 15 - 20.


REASONS FOR ALLOWANCE

Claims 1 - 4 and 6 - 14 are allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of monitoring an air cycle machine of an aircraft comprising:
extrapolating a shutdown cycle data and estimating when a shutdown cycle time will breach a predetermined threshold,
in combination with the remaining limitations as claimed.

The Examiner notes that the term “air cycle machine” has been given its well known and specific meaning. The term has not been deemed as just a generic term.

Claims 2 - 4 and 6 - 14 have been found to be allowable due to, at least, the claims’ dependency on claim 1.



CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/Eric S. McCall/Primary Examiner
Art Unit 2856